Citation Nr: 0112222	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  

By a June 1998 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) denied a rating in excess 
of 20 percent for shrapnel wound residuals of the left side, 
posterior thorax with muscle atrophy, Muscle Group XXI, and 
deferred consideration of the issue of the veteran's 
entitlement to service connection for PTSD, pending a medical 
examination.  The veteran was informed of these actions in 
July 1998.  After the veteran was afforded a psychiatric 
examination by the VA in August 1998, the RO granted service 
connection for post-traumatic stress disorder (PTSD) by a 
rating decision of September 1998, assigning a 10 percent 
disability rating, effective September 22, 1996.  

In October 1998, the RO received the veteran's notice of 
disagreement in which he indicated that he wanted to appeal 
the decision regarding PTSD.  The RO furnished him a 
statement of the case on that issue in January 1999.  The 
veteran's substantive appeal was received the following 
month, and is further discussed below.  

The record also reflects that the veteran requested a hearing 
before the Board in his notice of disagreement of 
October 1998.  In his substantive appeal of February 1999, he 
further clarified this by indicating that he wanted a travel 
board hearing before a Member of the Board sitting at the RO.  
The veteran was scheduled for the requested hearing at the RO 
in August 1999; but he canceled the hearing earlier that 
month noting that he was unable to travel to the RO because 
of respiratory distress.  (In January 1998, the veteran had 
withdrawn a claim for entitlement to service connection for 
chronic obstructive pulmonary disease.)  A request for a 
hearing may be withdrawn by an appellant at any time before 
the date of the hearing.  38 C.F.R. § 20.702 (2000).  The 
veteran subsequently testified on the issue of an increased 
rating for PTSD during a video hearing which was held at the 
RO in December 1999.  



REMAND

The August 1998 psychiatric examination by the VA was ordered 
based on the veteran's claim for service connection for PTSD.  
A review of the examination report reflects that it was 
directed to the veteran's symptoms regarding whether the 
criteria were met for a diagnosis of PTSD which might be 
related to service.  Of note, the examiner reported that the 
veteran was not then taking psychotropic medication, but that 
he had taken an antidepressant a few years earlier which he 
had discontinued because he felt it was not helpful.  It is 
also noteworthy that the veteran was examined without his 
claims folder being available to the examiner.  It is the 
judgment of the Board that there should be further 
development of the veteran's medical history, including the 
circumstances of having any antidepressant prescribed, and 
that he should have a psychiatric examination directed to the 
impact of the now service-connected PTSD on his industrial 
ability.  This action is deemed necessary to adequately 
develop the evidence to rate the service-connected PTSD.  

The Board further observes that in a claim such as this one 
involving disagreement with the initial schedular rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also, in the veteran's substantive appeal of February 1999, 
on VA Form 9, he related that he had not worked in the last 
14 plus years; that his legs gave out when he was 59 years of 
age; that he was unsure if his shrapnel wounds had anything 
to do with this; and that his nerves are real bad.   The 
Board is required to "review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  See Manlincon v. West, 12 Vet. App. 238 (1999), see 
also Myers v. Derwinski, 1 Vet.App. 127, 130 (1991); Suttmann 
v. Brown, 5 Vet.App. 127, 132-33 (1993); Douglas v. 
Derwinski, 2 Vet.App. 435, 438-40 (1992).  In this context, 
the Board is interested in ascertaining whether the veteran 
is pursuing any claim based on his service-connected shrapnel 
wounds.  The veteran's intentions with regard to this matter 
should be clarified prior to further action by the Board.  

The RO has taken action on another relevant matter.  When a 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA) those records may be pertinent 
to current claims before the VA.  The Board observes that the 
RO has ascertained that the veteran is in receipt of 
disability benefits from the SSA; that his SSA folder has 
been destroyed; that the date of his entitlement to the 
benefits was December 1984; and that the diagnostic category 
supporting the benefits was myoneural disorders.  If the 
veteran has any SSA records which may be pertinent to his 
claims before the VA, he should forward them to the RO.  

All the action requested herein is further deemed warranted 
because, effective November 20, 2000, a new law was 
promulgated, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in 
effect, amends the law relating to the duty to assist, and 
the need for notice to the veteran concerning searching for 
and obtaining records, substantiating claims, and completing 
an application for benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims such as this one 
that were pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist veterans with 
their claims.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The service department should request 
that the veteran clarify his claim 
regarding all issues on appeal.  
Specifically, the veteran should be asked 
whether the rating for the service-
connected shrapnel wound residuals of the 
left side, posterior thorax with muscle 
atrophy, Muscle Group XXI, currently 
assigned a 20 percent disability rating, 
is at issue.  The veteran should also be 
requested to forward any SSA records he 
has in his possession which may be 
pertinent to his claims for any VA 
benefits.  

2.  The veteran should also be requested 
to list the names and addresses for all 
pertinent treatment and/or examinations 
that he has received from other than VA 
sources, especially the name and address 
of the provider of the prescription for 
antidepressants he reportedly took 
several years ago as noted in the report 
of VA examination in August 1998.  The RO 
should obtain all records from the 
sources reported by the veteran for 
association with the claims file.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner prior to examination of the 
veteran.  The impact of the service-
connected PTSD on the veteran's 
industrial ability should be discussed in 
detail.  On the examination, all 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected PTSD.  Specifically, the 
examiner is to determine the impairment 
in the veteran's ability to perform self-
care and to converse.  Other factors to 
be evaluated include the presence of a 
depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
existence and frequency of panic attacks; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; and difficulty in 
establishing and maintaining effective 
work and social relationships.  If 
manifested, the severity of each symptom 
should be explained.  Overall, the 
examiner is to render an opinion as to 
the social and occupational impairment 
caused solely by the veteran's PTSD.  
Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score as provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should adjudicate 
the veteran's increased rating claim for 
PTSD, including "staged ratings" for 
various periods, as appropriate, based on 
the veteran's complete treatment records, 
and the report of the requested 
psychiatric examination.  See Fenderson 
v. West, supra.  The RO should take all 
appropriate action regarding any other 
matter that remains for consideration 
based on the developmental action 
requested herein.  All action by the RO 
must be in compliance with the Veterans 
Claims Assistance Act of 2000.  After the 
claim has been readjudicated, and if any 
matter is not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 






(CONTINUED ON NEXT PAGE)

supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


